Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 10 December 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 10 Decembr. 1822
				
				Your Letter came yesterday and was received with even more pleasure than they generally are from its amiable and grateful tenor. Every advancement you make in your education or rather in the mutual improvement of both mind and heart is an additional blessing to you and to us and you will feel the delight accruing from it in the pleasure derived from the expansion of your own intellect and understanding and the approving smiles and enlarged affection and respect of your parents and friends Your father who is ever ready to reward exertion desires that you will begin your journey on the twenty third with John and only begs you will be prudent and run no risks as such a journey is always, more or less dangerous.We are beginning to be very gay and by the time you arrive shall have got into the depth of winter. I think I wrote you I had began my Tuesday Evenings We do not however intend to have much dancing at any rate not until the young Ladies arrive. You will I hope enjoy the winter more especially as you intimate that there are some changes in your character and these are of such a nature as to make you enjoy society I hope a little more than you have hitherto done—Mr Walter is here and we are to have some fine lecture on Poetry—There is likewise a Doctor Barber who is to give us Lectures upon something or other so that pleasure and improvement are likely to go together and we shall per probably retrieve our reputation as it regards dissipation—There is no scandal abroad and you know I always Keep out of the way of it if there was. I do not know a better medium for it than the one through which it reaches you that family having always been notorious for collecting and propagating it—I am obliged to conclude and it is likely I shall not write again—God Bless you my Dear Boy’s and take every precaution against the cold to make yourselfs comfortable and you will gratify your affectionate Mother
				
					L C Adams.
				
				
			